EXHIBIT 10.7

P E R F O R M AN C E – A C C E L E R A T E D

R E S T R I C T E D S T O C K U N I T A G R E E M E N T

Non-transferable

GRANT TO

 

 

(“Grantee”)

by PSS World Medical, Inc. (the “Company”) of              Restricted Stock
Units (the “Units”) representing the right to earn, on a one-for-one basis,
shares of its common stock, $0.01 par value (the “Shares”)

pursuant to and subject to the provisions of the PSS World Medical, Inc. 2006
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following page (the “Terms and Conditions”). By accepting the Units, Grantee
shall be deemed to have agreed to the terms and conditions set forth in this
Agreement and the Plan.

The Units will vest and become non-forfeitable on the fifth anniversary of the
Grant Date, provided, however, that the Units may vest earlier based on the
Company’s achievement of a Net Income from Continuing Operations target for the
fiscal year ending             , 201    , or upon certain other events as set
forth in Section 2 of the Terms and Conditions.

IN WITNESS WHEREOF, PSS World Medical, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Grant
Date.

 

PSS WORLD MEDICAL, INC. By:    

David M. Bronson

Executive Vice President and Chief Financial Officer

Grant Date:



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, for purposes
of this Agreement, “Net Income from Continuing Operations” means net income from
continuing operations, as determined by the Company in accordance with generally
accepted accounting principles and reported on the year-end financial statements
of the Company, excluding restructuring and exit costs.

2. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units will be earned, vested and become non-forfeitable
on the earliest to occur of the following (in any such case, the “Vesting
Date”):

(a) the fifth anniversary of the Grant Date, provided Grantee is then still
employed by the Company or any Affiliate;

(b) the third anniversary of the Grant Date, provided Grantee is then still
employed by the Company or any Affiliate, and provided further, that the Company
has achieved a Net Income from Continuing Operations target of $                
for the fiscal year ending             , 201    ;

(c) the termination of Grantee’s employment due to death or Disability; or

(d) the occurrence of a Change in Control.

Net Income from Continuing Operations will exclude the effect of changes in
generally accepted accounting principles which become effective during the
performance period (time period between grant date and vesting date).

If Grantee’s employment terminates prior to the Vesting Date for any reason
other than Grantee’s death or Disability, Grantee shall forfeit all right, title
and interest in and to the Units as of the date of such termination and the
Units will be reconveyed to the Company without further consideration or any act
or action by Grantee. In addition, any Units that fail to vest in accordance
with the terms of this Agreement will be forfeited and reconveyed to the Company
without further consideration or any act or action by Grantee.

3. Conversion to Shares. Unless the Units are forfeited prior to the Vesting
Date as provided in Section 2, the Units will be converted to actual Shares on
the Vesting Date (the “Conversion Date”). Shares will be registered on the books
of the Company in Grantee’s name as of the Conversion Date and delivered to
Grantee as soon as practical thereafter, in certificated or uncertificated form.

4. Dividend Equivalents. No dividend equivalent rights shall attach to the Units
granted hereby.

5. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated or be made subject to any
lien, obligation, or liability of Grantee to any other party other than the
Company or an Affiliate. The Units may not be sold, assigned, transferred or
otherwise disposed of by Grantee other than by will or the laws of descent and
distribution.

6. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
Beneficiary, executors or administrators any rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with the Units. Nothing in this Agreement shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate Grantee’s employment
at any time, nor confer upon Grantee any right to continue in employment of the
Company or any Affiliate.

7. Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Units. The withholding requirement may be satisfied, in whole or in part, at
the election of the Company’s corporate secretary (the “Secretary”), by
withholding from the settlement of the Units Shares having a Fair Market Value
on the date of withholding equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Secretary establishes. The obligations of the Company under
this Agreement will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.

8. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Units, the Units
will not be converted to Shares in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

9. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.

10. Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Units, including the number of shares
and the class or series of capital stock which may be delivered upon settlement
of the Units, are subject to adjustment as provided in Article 10 of the Plan.
In the event of any actual or alleged conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall be
controlling and determinative.

11. Severability. If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

12. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to PSS World Medical, Inc., 4345 Southpoint Blvd, Suite 250,
Jacksonville, FL 32216, Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.

 

 



- 2 -